DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10/601,109. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the present application is broader.

Regarding claim 1, U.S. Patent No. 10/601,109 recites in claim 1, a system for providing wireless communication between a vehicle and a plurality of wireless transceiver systems located along a vehicle path, the system comprising:
At least one first antenna;
at least one second antenna;  
and
a switch operable to couple the at least one first antenna and the at least one second antenna for a first kind of stationary communication system or decouple the at least one first antenna and the at least one second antenna for a second kind of stationary communication system, wherein a determination between the first kind of stationary communication system and the second kind of stationary communication
system is based on a first signal power received at the at least one first antenna and the at least one second antenna.

Zafar discloses switching antennas via a physical connection (fig. 2A and par [0022], “a diversity application includes one or more antennas elements to improve antenna performance… The well-known diversity switching circuitry 50 includes the pin diode switch 52”, corresponding to physical coupling and decoupling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Zafar’s disclosed teachings about switching antennas via a physical connection with U.S. Patent No. 10/601,109  disclosed antenna because one of ordinary skill in the art would have recognized that hardware as well as software switching are well-known techniques used in antenna technology, where diversity antennas can be switched to acquire different configurations by switching on and off certain antennas (where switching between two antennas is one of the simples configurations).  
Regarding claim 32, U.S. Patent No. 10/601,109 recites in claim 12, a method for providing wireless communication between a vehicle and a plurality of wireless transceiver systems located along a vehicle path, the method comprising:
forming, by a controller, a first kind of stationary communication system from at least one first antenna and at least one second antenna that are part of the vehicle;
forming, by the controller, a second kind of stationary communication system from the at least one first antenna and the at least one second antenna that are part of the vehicle;
determining a difference based on a subtraction between a first signal power received at the at least one first antenna from the wireless transceiver systems and a second signal power received at the at least one second antenna from the wireless transceiver systems; and
based on the determination, switching a switch of the vehicle between the first kind of stationary communication system and the second kind of stationary communication system, wherein the first kind of stationary communication system operatively couples an antenna from the at least one first antenna with an antenna with at least one second antenna, wherein the second kind of stationary communication system does not operatively couple an antenna from the at least one first antenna with an antenna with the at least one second antenna.

Zafar discloses switching antennas via a physical connection (fig. 2A and par [0022], “a diversity application includes one or more antennas elements to improve antenna performance… The well-known diversity switching circuitry 50 includes the pin diode switch 52”, corresponding to physical coupling and decoupling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Zafar’s disclosed teachings about switching antennas via a physical connection with U.S. Patent No. 10/601,109  disclosed antenna because one of ordinary skill in the art would have recognized that hardware as well as software switching are well-known techniques used in antenna technology, where diversity antennas can be switched to acquire different configurations by switching on and off certain antennas (where switching between two antennas is one of the simples configurations).  
Claim 12 in U.S. Patent No. 10/601,109 does not recite forming “a first kind of stationary system” and “a second kind of stationary system”; however, claim 12 recites “associating” with a “a first kind of stationary system” and “a second kind of stationary system”.
Regarding claim 40, U.S. Patent No. 10/601,109 recites in claim 20, a vehicle, comprising:
at least one first antenna;
at least one second antenna;
a controller operatively coupled to the at least one first antenna and the at least one second antenna, wherein the controller configures the at least one first antenna and the at least one second antenna into a first kind of stationary communication system and configures the at least one first antenna and the at least one second antenna into a second kind of stationary communication system; and
a switch that is configured to switch between the first kind of stationary communication system and the second kind of stationary communication system based on a subtraction between a first signal power received at the at least one first antenna from wireless stationary systems and a second signal power received at the at least one second antenna from the wireless stationary systems, wherein the first kind of stationary communication system operatively couples an antenna from the at least one first antenna with an antenna with at least one second antenna, and wherein the second kind of stationary communication system does not operatively couple an antenna from the at least one first antenna with an antenna with the at least one second antenna.
U.S. Patent No. 10/601,109 does not recite where coupling/decoupling is done via a physical connection.
Zafar discloses switching antennas via a physical connection (fig. 2A and par [0022], “a diversity application includes one or more antennas elements to improve antenna performance… The well-known diversity switching circuitry 50 includes the pin diode switch 52”, corresponding to physical coupling and decoupling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Zafar’s disclosed teachings about switching antennas via a physical connection with U.S. Patent No. 10/601,109  disclosed antenna because one of ordinary skill in the art would have recognized that hardware as well as software switching are well-known techniques used in antenna technology, where diversity antennas can be switched to acquire different configurations by switching on and off certain antennas (where switching between two antennas is one of the simples configurations).  
	Claim 20 in U.S. Patent No. 10/601,109 does not recite, configure “a first kind of stationary system” and “a second kind of stationary system”; however, claim 20 recites “associating” with a “a first kind of stationary system” and “a second kind of stationary system”. 
	Claims 2 and 4 in U.S. Patent No. 10/601,109 correspond to claim 22 of the present application. 
Claim 3 in U.S. Patent No. 10/601,109 correspond to claim 23 of the present application.
Claim 4 in U.S. Patent No. 10/601,109 correspond to claim 24 of the present application.

Claim 5 in U.S. Patent No. 10/601,109 correspond to claim 25 of the present application.

Claim 6 in U.S. Patent No. 10/601,109 correspond to claim 26 of the present application.

Claim 7 in U.S. Patent No. 10/601,109 correspond to claim 27 of the present application.

Claim 8 in U.S. Patent No. 10/601,109 correspond to claim 28 of the present application.

Claim 9 in U.S. Patent No. 10/601,109 correspond to claim 29 of the present application.

Claim 10 in U.S. Patent No. 10/601,109 correspond to claim 30 of the present application.

Claim 11 in U.S. Patent No. 10/601,109 correspond to claim 31 of the present application.

Claim 14 in U.S. Patent No. 10/601,109 correspond to claim 33 of the present application.



Claim 15 in U.S. Patent No. 10/601,109 correspond to claim 35 of the present application.
Claim 16 in U.S. Patent No. 10/601,109 correspond to claim 36 of the present application.
Claim 17 in U.S. Patent No. 10/601,109 correspond to claim 37 of the present application.
Claim 18 in U.S. Patent No. 10/601,109 correspond to claim 38 of the present application.
Claim 19 in U.S. Patent No. 10/601,109 correspond to claim 39 of the present application.
Claim 21 in U.S. Patent No. 10/601,109 correspond to claim 41 of the present application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 31, 32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over EP 658013 (Yasutaka, Sasaki, hereinafter Sasaki) in view of US 2007/0013593 A1 (Zafar et al., hereinafter Zafar).
Regarding claim 1, Sasaki discloses a system (figure 1 and abstract) for providing wireless communication (figure 1, column 3, lines 40-54) between a vehicle (figure 1, e.g., “communication equipment 12” of a train) and a plurality of wireless transceiver systems located along a vehicle path (figure 1, “plurality of communication equipments 11 arranged at predetermined intervals along a railroad…  ”), the system comprising:
at least one first antenna (column 3, lines 55-58, column 4, lines 1-5, e.g., “antennas 121a to 121n”, where any of the antennas can be a first antenna); 

and
a switch (figure 1, “switch 121m”) operable to couple the at least one first antenna (Figs 1 and 3; column 6, lines 32-44, i.e., “antenna 121a, 121b, 121c…121n” where any of the antennas can be selected by the switch to couple to any of the “plurality of communication equipments 11”) and the at least one second antenna (Figs 1 and 3, i.e., “antenna 121a, 121b, 121c…121n” where any of the antennas can be selected by the switch to couple to any of the “plurality of communication equipments 11”) for a first kind of stationary communication system (figures 1 and 3; column 6, lines 45-58, e.g., “…frequencies f1, f2 and f3 are sequentially assigned to the respective land communication equipments 11…The radio frequencies…constitute a zone A, a zone B,…”, where a land communication equipments 11, having a frequency fn  corresponding to a zonen  reads on a “kind” of stationary communication system; e.g., “first kind” or “second kind”) and a plurality of wireless transceiver systems located along a vehicle path (figures 1 and 3; column 3, lines 45-54, “plurality of communication equipments 11 arranged at predetermined intervals along a railroad…  ” ) or decouple the at least one first antenna (Figs 1 and 3; column 6, lines 32-44, i.e., “antenna 121a, 121b, 121c…121n” where any of the antennas can be selected/deselected by the switch to couple/decouple to/from any of the “plurality of communication equipments 11”) and the at least one second antenna (column 3, lines 55-58, column 4, lines 1-5, e.g., “antennas 121a to 121n”, where any of the antennas can be a second antenna) for a second kind of stationary communication system (figures 1 and 3; column 6, lines 45-58, e.g., “…frequencies f1, f2 and f3 are sequentially assigned to the respective land communication equipments 11…The radio frequencies…constitute a zone A, a zone B,…”, where a land communication equipments 11, having a frequency fn  corresponding to a zonen  reads on a “kind” of stationary communication system, e.g., “first kind” or “second kind”), where a determination between the first kind of stationary communication system and the second kind of stationary communication system (column 7, lines 1-58, column 8, lines 1-14 and 40-44, “monitoring received power levels and selecting the land communication equipment 11 having the higher received power level…”)  is based on a first signal power received at the at least one first antenna (Figs. 5H-5K and column 11; line 58 and column 12, lines 1-50, ”the antenna switch 121m selects 
Sasaki discloses switching antennas; however, Sasaki does not explicitly disclose where coupling/decoupling is done via a physical connection.
In related art concerning satellite diversity antenna system, Zafar discloses switching antennas via a physical connection (fig. 2A and par [0022], “a diversity application includes one or more antennas elements to improve antenna performance… The well-known diversity switching circuitry 50 includes the pin diode switch 52”, corresponding to physical coupling and decoupling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Zafar’s disclosed teachings about switching antennas via a physical connection with Sasaki’s antenna because one of ordinary skill in the art would have recognized that hardware as well as software switching are well-known techniques used in antenna technology, where diversity antennas can be switched to acquire different configurations by switching on and off certain antennas (where switching between two antennas is one of the simples configurations).  
Regarding claim 32, Sasaki discloses a method (column 1, lines 1-6, “diversity reception scheme”) for providing wireless communication (figure 1, column 3, lines 40-54) between a vehicle (column 1, lines 1-6, “train…”) and a plurality of wireless transceiver systems located along a vehicle path (figure 1, “plurality of communication equipments 11 arranged at predetermined intervals along a railroad…  ”), the method comprising:
forming, by a controller, a first kind of stationary communication system from at least one first antenna and at least one second antenna that are part of the vehicle (Figs 1 and 3; column 6, lines 32-44, i.e., “antenna 121a, 121b, 121c…121n” where any of the antennas can be selected/deselected by the switch to wirelessly couple/decouple to/from any of the “plurality of communication equipments 11” located along the road.  The antennas in the vehicle are not stationary);

determining a difference based on a subtraction between a first signal power received at the at least one first antenna from the wireless transceiver systems and a second signal power received at the at least one second antenna from the wireless transceiver systems (Figs. 5H-5K and column 11; line 58 and column 12, lines 1-50, “At time t0, the channel quality becomes lower…antenna switching request 29 at time t0…select antenna 3 exhibiting a smaller correlation value with respect to the antenna 1…”, where as shown in Fig 5H, the power value of antenna 3 is higher than the power value of antenna 1. Where a difference between the powers is acquired by subtraction); and
based on the determination, switching a switch of the vehicle between the first kind of stationary communication system and the second kind of stationary communication system, where the first kind of stationary communication system operatively couples an antenna from the at least one first antenna with an antenna with at least one second antenna (figures 1 and 3; column 6, lines 45-58, e.g., “…frequencies f1, f2 and f3 are sequentially assigned to the respective land communication equipments 11…The radio frequencies…constitute a zone A, a zone B,…”, where a land communication equipments 11, having a frequency fn  corresponding to a zonen  reads on a “kind” of stationary communication system; e.g., “first kind” or “second kind”), where the second kind of stationary communication system does not operatively couple an antenna from the at least one first antenna with an antenna with the at least one second antenna (figures 1 and 3; column 6, lines 45-58, e.g., “…frequencies f1, f2 and f3 are sequentially assigned to the respective land communication equipments 11…The radio frequencies…constitute a zone A, a zone B,…”, where a land communication equipments 11, having a frequency fn  corresponding to a zone  reads on a “kind” of stationary communication system, e.g., “first kind” or “second kind”, where 
Sasaki discloses switching antennas; however, Sasaki does not explicitly disclose where coupling/decoupling is done via a physical connection.
Zafar discloses switching antennas via a physical connection (fig. 2A and par [0022], “a diversity application includes one or more antennas elements to improve antenna performance… The well-known diversity switching circuitry 50 includes the pin diode switch 52”, corresponding to physical coupling and decoupling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Zafar’s disclosed teachings about switching antennas via a physical connection with Sasaki’s antenna because one of ordinary skill in the art would have recognized that hardware as well as software switching are well-known techniques used in antenna technology, where diversity antennas can be switched to acquire different configurations by switching on and off certain antennas (where switching between two antennas is one of the simples configurations).  
Regarding claim 40, Sasaki discloses a vehicle (column 1, lines 1-6, “train…”), comprising:
at least one first antenna (column 3, lines 55-58, column 4, lines 1-5, e.g., “antennas 121a to 121n”, where any of the antennas can be a first antenna);
at least one second antenna (column 3, lines 55-58, column 4, lines 1-5, e.g., “antennas 121a to 121n”, where any of the antennas can be a second antenna);
a controller operatively coupled to the at least one first antenna and the at least one second antenna, where the controller configures the at least one first antenna and the at least one second antenna into a first kind of stationary communication system (Figs 1 and 3; column 6, lines 32-44, i.e., “antenna 121a, 121b, 121c…121n” where any of the antennas can be selected/deselected by the switch to wirelessly couple/decouple to/from any of the “plurality of communication equipments 11” located along the road. It seems like the antennas in the vehicle are not stationary) and configures the at least one first antenna and the at least one second antenna into a second kind of stationary communication system (column 3, lines 55-58, column 4, lines 1-5, e.g., “antennas 121a to 121n”, where any of the antennas can 
a switch (figure 1, “switch 121m”) that is configured to switch between the first kind of stationary communication system and the second kind of stationary communication system based on a subtraction between a first signal power received at the at least one first antenna from wireless stationary systems and a second signal power received at the at least one second antenna from the wireless stationary systems (Figs. 5H-5K and column 11; line 58 and column 12, lines 1-50, “At time t0, the channel quality becomes lower…antenna switching request 29 at time t0…select antenna 3 exhibiting a smaller correlation value with respect to the antenna 1…”, where as shown in Fig 5H, the power value of antenna 3 is higher than the power value of antenna 1. Where a difference between the powers is acquired by subtraction), where the first kind of stationary communication system operatively couples an antenna from the at least one first antenna with an antenna with at least one second antenna, and where the second kind of stationary communication system does not operatively couple an antenna from the at least one first antenna with an antenna with the at least one second antenna (antenna (figures 1 and 3; column 6, lines 45-58, e.g., “…frequencies f1, f2 and f3 are sequentially assigned to the respective land communication equipments 11…The radio frequencies…constitute a zone A, a zone B,…”, where a land communication equipments 11, having a frequency fn  corresponding to a zone  reads on a “kind” of stationary communication system, e.g., “first kind” or “second kind”, where different antennas from the train antenna system will be communicating with a “respective land communication equipments 11”; thus, “operatively couple an antenna from the at least one first antenna with an antenna with the at least one second antenna”).
Sasaki discloses switching antennas; however, Sasaki does not explicitly disclose where coupling/decoupling is done via a physical connection.
Zafar discloses switching antennas via a physical connection (fig. 2A and par [0022], “a diversity application includes one or more antennas elements to improve antenna performance… The well-known 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Zafar’s disclosed teachings about switching antennas via a physical connection with Sasaki’s antenna because one of ordinary skill in the art would have recognized that hardware as well as software switching are well-known techniques used in antenna technology, where diversity antennas can be switched to acquire different configurations by switching on and off certain antennas (where switching between two antennas is one of the simples configurations).  
Regarding claim 31, Sasaki and Zafar disclose all the limitations of claim 1.  Sasaki further discloses where the vehicle includes one of the following: a train, a coach car of the train, a bus, and a car (column 1, lines 1-6, “train…”).

Claims 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Zafar and further in view of US 2011/0298669 Al (Rao et al., hereinafter Rao).
Regarding claims 22 and 33, Sasaki and Zafar disclose all the limitations of claims 1 and 32, respectively.    Sasaki further discloses where the at least one first antenna comprises a first plurality of antennas and the at least one second antenna comprises a second plurality of antennas, and where the switch is operable to switch between the first plurality of antennas and the second plurality of antennas.
Sasaki does not specifically discloses where an axis of the first plurality of antennas is perpendicular to an axis of the second plurality of antennas.
Rao discloses where an axis of the first plurality of antennas is perpendicular to an axis of the second plurality of antennas (paragraph 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Rao’s teachings where an axis of the first plurality of antennas is perpendicular to an axis of the second plurality of antennas with Sasaki’s antenna because one of ordinary skill in the art would have recognized that a cross polarization (orthogonal polarization) is a well-recognized diversity technique that promotes interference free operations of differing networks/systems as well as better use of resources and better coverage.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Zafar and Rao and further in view of Official Notice.
Regarding claim 23, Sasaki, Zafar and Rao disclose all the limitations of claim 22. 
Sasaki does not specifically disclose where the first plurality of antennas are mounted to a roof of the vehicle. 
The examiner takes official notice where the first plurality of antennas are mounted to a roof of the vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount the first plurality of antennas to a roof of a vehicle with Sasaki’s train antennas in order to receive the signals from the “land communication equipments” within line of sight, so that detection of signals can be improved.

Claims 24, 35 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Zafar and further in view of US 7372911 (Lindskog et al., hereinafter Lindskog).
Regarding claims 24, 35 and 41, Sasaki and Zafar disclose all the limitations of claims 1, 32 and 40, respectively. 
Sasaki discloses where signals received from the first kind of stationary communication system via a plurality of antennas in the at least one first antennas are coherently combined, and where the signals received via the at least one first antennas and the at least one second antennas are uncorrelated.
In related art concerning beamforming and transmit diversity in multiple array radio communication system, Lindskog discloses where signals received from the first kind of stationary communication system via a plurality of antennas in the at least one first antennas are coherently combined (column 10, lines 65-67 and column 11, lines 1-43, “… if all the dominant eigenvectors show similar amplitudes at each array, then coherent combining can possibly be used…”), and where the signals received via the at least one first antennas and the at least one second antennas are uncorrelated (column 10, lines 65-67 and column 11, lines 1-43, “the channels at each array are probably uncorrelated and transmit diversity can be used”).
.

Claims 25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of  Zafar and further in view of “Design of a Tunnel Relay System with a Leaky Coaxial Cable in an 800-MHz band land mobile telephone system” (Suzuki et al., hereinafter Suzuki).
Regarding claims 25 and 36, Sasaki and Zafar disclose all the limitations of claims 1 and 32, respectively.
Sasaki does not specifically disclose where the first kind of stationary communication system is associated with a first wireless transceiver system providing cross-polarized communication, or wherein the second kind of stationary the first configuration is associated with a first wireless transceiver system providing cross-polarized communication, or where the second configuration is associated with a second wireless transceiver system that includes two or more leaky feeders.
In related art concerning Design of a Tunnel Relay System with a Leaky Coaxial Cable in an 800-MHz band land mobile telephone system, Suzuki  discloses where the first kind of stationary communication system is associated with a first wireless transceiver system providing cross-polarized communication, or wherein the second kind of stationary the first configuration is associated with a first wireless transceiver system providing cross-polarized communication, or where the second configuration is associated with a second wireless transceiver system that includes two or more leaky feeders (abstract and figures 1, 5 and 7, where only one limitation is required from the choices provided by the Applicant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Suzuki’s leaky feeders with Sasaki’s invention because one of ordinary skill in the art .

Claims 26-28, 34 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Zafar and further in view of Official Notice.
Regarding claims 26 and 37, Sasaki and Zafar disclose all the limitations of claims 1 and 32, respectively.     
Sasaki does not specifically teach where two or more antennas of the at least one first antenna and the at least one second antenna are separated by a half wavelength of a communication frequency.
However, the examiner takes official notice of where having two or more antennas separated by a half wavelength of a communication frequency is well known.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have two or more antennas separated by a half wavelength of a communication frequency with Sasaki’s invention in order to prevent interference among the antennas.
Regarding claims 27 and 38, Sasaki and Zafar disclose all the limitations of claims 1 and 32, respectively.    
Sasaki does not specifically teach where at least a 2x2 communication link is established between one of the wireless transceiver systems and antennas of the at least one first antenna and the at least one second antenna.
However, the examiner takes official notice where at least a 2 x 2 communication link is established between one of the wireless transceiver systems and antennas of the first antenna set and the second antenna set is well known in MIMO system technology used in diversity schemes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have at least a 2 x 2 communication link is established between one of the wireless transceiver systems and antennas of the first antenna set and the second antenna set with Sasaki’s invention in order to improve signal reception.

Sasaki does not specifically disclose where the first plurality of antennas are mounted to a roof of the vehicle. 
The examiner takes official notice where the first plurality of antennas are mounted to a roof of the vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount the first plurality of antennas to a roof of a vehicle with Sasaki’s train antennas in order to receive the signals from the “land communication equipments” within line of sight, so that detection of signals can be improved.
Regarding claim 28, Sasaki and Zafar disclose all the limitations of claim 1.     
Sasaki does not specifically teach where the switch is part of a repeater.
However, the examiner takes official notice where a switch being part of a repeater is well-known practice.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the switch in a repeater with Sasaki’s invention because one of ordinary skill in the art would recognize that having a switch in a repeater corresponds to routine antenna/repeater design, so that switching between antennas can be performed. Also, repeaters are routinely used in communications systems to extend the range of signals or to help signals reach enclosed locations, such as a vehicle/train. 

Claims 29-30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Zafar and further in view of “A MILLIMETREWAVE COMMUNCIATION SYSTEM FOR MAGLEV APPLICATION” (A. Plattner, hereinafter Plattner). 
Regarding claims 29 and 39, Sasaki and Zafar disclose all the limitations of claims 1 and 32, respectively. 
Sasaki does not specifically teach where the first kind of stationary communication system is configured to form a single effective antenna by communicatively coupling antennas from the at least one first antenna and the at least one second antenna.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Plattner’s teachings about forming  a single effective antenna by coupling antennas from the first and second sets with Sasaki’s invention in order to “enhance the reliability of the system due to the redundant operation” with Sasaki’s antenna device system because one of ordinary skill in the art would have recognized that by forming a single effective antenna would result in  “enhance[ing]e the reliability of the system due to the redundant operation” of spatial diversity. 
Regarding claim 30, Sasaki and Zafar disclose all the limitations of claim 1. 
 Sasaki does not specifically disclose where the second kind of stationary communication system is configured to form a plurality of effective antennas.
Plattner discloses where the second kind of stationary communication system is configured to form a plurality of effective antennas (page 745, section 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Plattner’s teachings where the second kind of stationary communication system is configured to form a plurality of effective antennas with Sasaki’s invention in order to “enhance the reliability of the system due to the redundant operation” with Sasaki’s antenna device system because one of ordinary skill in the art would have recognized that by forming a single effective antenna would result in  “enhance[ing]e the reliability of the system due to the redundant operation” Also, it is well-known where in special diversity a plurality of effective antennas can be formed with different antenna elements of a spatial diversity antenna or a plurality of spatial diversity antennas.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 22-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday- Friday from 8:00 a.m. to 4:30 p.m.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.


/ANGELICA M PEREZ/Examiner, Art Unit 2649                                                                                                                                                                                                        07/31/2021
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649